

Concur Technologies, Inc.
Amended and Restated Non-Employee Director Compensation Policy




Effective as of March 15, 2013, the compensation for the existing non-employee
members of the Board of Directors (“Board”) of Concur Technologies, Inc.
(“Concur”), and each new non-employee Board member who joins the Board after
March 15, 2013, shall be the following cash payments and equity grants:
Position
Annual Cash Payment (2)
Equity Grant
All Non-Employee Directors (1)
$60,000
Initial: A number of restricted stock units having a value of $215,000 at time
of grant (3)
Annual: A number of restricted stock units having a value of $215,000 at time of
grant (4)
Lead Independent Director
Additional $20,000
N/A
Committee Chair
Audit: Additional $25,000
Compensation: Additional $15,000
Nominating/Corp Gov: Additional $10,000
N/A
Committee Members
(Other Than Chair)
Audit: Additional $12,500
Compensation: Additional $7,500
Nominating/Corp Gov: Additional $5,000
N/A



1.
Board members who are employees of Concur will receive compensation as approved
by the Board or the Compensation Committee of the Board, and will not receive
compensation under this policy. In addition, Pursuant to American Express
Company internal policy, Ed Gilligan has waived any compensation he is entitled
to receive from Concur for his service as a member of the Board.

2.
The annual cash payment(s) described above will be made as of March 15 of each
year as consideration for Board and committee services during the immediately
preceding 12-month period, and will apply only if the applicable Board member
served continuously on the Board for the immediately preceding 12-month period.
However, for any member joining the Board during a given 12-month period
beginning on March 15 of each year, the first annual cash payment(s) applicable
to such member will be pro rated from the date that such member joins the Board
to the next March 15. All Board members shall be reimbursed for their reasonable
travel expenses in attending Board and committee meetings. Except as specified
in this policy, non-employee Board members will receive no other compensation
for services on the Board or any committee of the Board.

3.
For each new non-employee Board member who joins the Board after March 15, 2013,
such member will receive an initial equity grant as of such member’s
commencement date as a member of the Board. For such initial equity grant, the
number of restricted stock units granted will be equal to the quotient resulting
from dividing (a) the value described in the table above for such initial equity
grant, by (b) the average of the closing sale prices of Concur common stock as
quoted on the Nasdaq Stock Market for the thirty consecutive trading days ending
with the trading day that is one trading prior to the grant date; provided, that
such number shall be reduced to reflect the pro-ration described below and
rounded down to the nearest whole share. Such initial equity grant will vest
100% on the first March 15 after the grant date (which amount shall be reduced
on a pro-rata basis to reflect only the period of service from the grant date to
the first March 15 after the grant date). Such initial equity grant will be
subject to the terms of the 2007 Equity Incentive Plan and the then-current
executive form of restricted stock unit award documentation.

4.
The annual equity grant described in the table above will be made as of March 15
of each year as consideration for Board and committee services during the
immediately preceding 12-month period, and will apply only if the applicable
Board member served continuously on the Board for the immediately preceding
12-month period (or, for any member joining the Board during such 12-month
period, such member served continuously on the Board since such member’s
commencement date as a member of the Board). For such annual equity grant, the
number of restricted stock units granted will be equal to the quotient resulting
from dividing (a) the value described above for such annual equity grant, by (b)
the average of the closing sale prices of Concur common stock as quoted on the
Nasdaq Stock Market for the thirty consecutive trading days ending with the
trading day that is one trading prior to the grant date; provided, that such
number shall be rounded down to the nearest whole share. Such annual equity
grant will vest 100% on the first March 15 after the grant date. Such annual
equity grant will be subject to the terms of the 2007 Equity Incentive Plan and
the then-current executive form of restricted stock unit award documentation.




1

